           CASE 0:20-cv-01929-SRN-HB Doc. 13 Filed 10/15/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                        Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.


     JAMIE KREIL’S LR 7.1(a)(1) MEET-AND-CONFER STATEMENT ON
      MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
       PROCEDURE 12(b)(6) AND TO DESIGNATE BROCK FREDIN
                       A VEXATIOUS LITIGANT

       Pursuant to Local Rule 7.1(a)(1), Jamie Kreil certifies that her counsel

attempted to meet and confer in good faith with Brock Fredin regarding the

Motion by sending several emails requesting a telephonic conference on that

topic. Fredin declined and said that he would not confer beyond email

notifications regarding forthcoming motions. The parties were unable to resolve

the issues raised in the Motion.
       CASE 0:20-cv-01929-SRN-HB Doc. 13 Filed 10/15/20 Page 2 of 2




DATED: October 15, 2020          ROBINS KAPLAN LLP

                                 By: /s/ Anne M. Lockner
                                 Anne M. Lockner (0295516)
                                 J. Haynes Hansen (Bar No. 0399102)
                                 Ena M. Kovacevic (Bar No. 0400149)
                                 800 LaSalle Avenue, Suite 2800
                                 Minneapolis, Minnesota 55402
                                 T: (612) 349-8500
                                 F: (612) 339-4181
                                 alockner@robinskaplan.com
                                 ekovacevic@robinskaplan.com
                                 hhansen@robinskaplan.com

                                 Counsel for Defendant Jamie Kreil




                                    2
